Case 3:19-cv-00851-BJB-CHL Document 93 Filed 09/16/21 Page 1 of 2 PageID #: 3802




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION


  CHELSEY NELSON PHOTOGRAPHY
  LLC and CHELSEY NELSON,

                               Plaintiffs,

  v.                                              Case No. 3:19-cv-851-BJB-CHL

  LOUISVILLE/JEFFERSON COUNTY
  METRO GOVERNMENT, et al.,

                               Defendants.


       [PROPOSED] AGREED ORDER FOR EXTENSION OF BRIEFING DEADLINE

        Plaintiffs and Defendants have both filed motions to exclude or limit the testimony to be

 admitted from the other party’s expert witness. See Doc. Nos. 90 & 91. Pursuant to Local

 Rule 7.1(b), the parties have agreed to extend the deadlines for responding to those respective

 motions up to and including September 29, 2021. In light of the parties’ agreement and the Court

 being otherwise duly advised, it is hereby ORDERED that:

        Defendants shall have until September 29, 2021 to respond to Plaintiffs’ Motion to Exclude

 Testimony of Netta Barak-Corren [Doc. 90]; and

        Plaintiffs shall have until September 29, 2021 to respond to Defendants’ Motion to Limit

 Testimony by Plaintiffs’ Rebuttal Expert, George Yancey [Doc. 91].
Case 3:19-cv-00851-BJB-CHL Document 93 Filed 09/16/21 Page 2 of 2 PageID #: 3803




 Tendered by:

  /s/ Bryan Neihart (with permission)                  /s/ Casey L. Hinkle

  Jonathan A. Scruggs                                  David S. Kaplan
  Katherine L. Anderson                                Casey L. Hinkle
  Bryan Neihart                                        William R. Adams
  Ryan L. Bangert                                      KAPLAN JOHNSON ABATE & BIRD LLP
  ALLIANCE DEFENDING FREEDOM                           710 W. Main Street, 4th Floor
  Scottsdale, AZ 85260                                 Louisville, KY 40202
  (480) 444-0020                                       (502)-416-1630
  jscruggs@adflegal.org                                dkaplan@kaplanjohnsonlaw.com
  kanderson@adflegal.org                               chinkle@kaplanjohnsonlaw.com
  bneihart@adflegal.org                                radams@kaplanjohnsonlaw.com
  rbangert@adflegal.org
                                                       MIKE O’CONNELL
  David A. Cortman                                     JEFFERSON COUNTY ATTORNEY
  ALLIANCE DEFENDING FREEDOM
  1000 Hurricane Shoals Rd. NE                         John F. Carroll
  Ste. D-1100                                          Jason D. Fowler
  Lawrenceville, GA 30043                              Assistant Jefferson County Attorneys
  (770) 339-0774                                       531 Court Place, Ste. 900
  dcortman@adflegal.org                                Louisville, Kentucky 40202
                                                       (502) 574-6321
  Joshua D. Hershberger                                john.carroll2@louisvilleky.gov
  HERSHBERGER LAW OFFICE                               jason.fowler@louisvilleky.gov
  P.O. Box 233
  Hanover, IN 47243                                    Counsel for Defendants
  (812) 274-0441
  josh@hlo.legal

  Counsel for Plaintiffs




                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 16, 2021, the foregoing was filed via the Court’s
 electronic filing system, which will automatically send notice of such filing to all counsel of record.


                                                /s/ Casey L. Hinkle
                                                Counsel for Defendants


                                                   2
